Dismissed and Memorandum Opinion filed March 9, 2006








Dismissed and Memorandum Opinion filed March 9, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00130-CR
____________
 
DAMIAN DAVID
AUGUSTE, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
338th District Court
Harris County,
Texas
Trial Court Cause No. 1025138
 

 
M E M O R A N D U M   O P I N I O N
After a plea of guilty without an agreed recommendation as to
punishment, appellant was convicted of the offense of aggravated sexual assault
of a child.  On October 18, 2005,
appellant was sentenced to confinement for twenty years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a timely motion for new
trial.  Appellant=s notice of appeal was not filed
until February 9, 2006.




A defendant=s notice of appeal must be filed within ninety days after
sentence is imposed when the defendant has filed a motion for new trial.  See Tex.
R. App. P. 26.2(a)(2).  A notice
of appeal which complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the
appeal.  Under those circumstances it can
take no action other than to dismiss the appeal.  Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 9, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Guzman. 
Do Not Publish C Tex. R. App. P. 47.2(b).